Citation Nr: 1519215	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  14-27 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for compression deformities of C7 (cervical spine disability).

2.  Entitlement to a rating in excess of 10 percent for residuals of a  T12 fracture and compression deformity of L1 (a thoracolumbar spine disability).


REPRESENTATION

Appellant represented by:	Ashley Brooke Thomas, Attorney at Law


ATTORNEY FOR THE BOARD

J.C. Chapman



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1958 to June 1962.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In April 2011, the RO increased to 20 percent the Veteran's rating for a cervical spine disability, effective July 21, 2009.  The RO also combined previously separately rated  L1 and T-12 disabilities into a single service-connected entity rated (an increased) 10 percent, effective July 21, 2009.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran was last examined by VA to assess his cervical and thoracolumbar spine disabilities in November 2009.  Since then, in January 2011, he submitted an opinion by a private treating physician suggesting that spine disabilities may have worsened.  [The private provider also opines that based on his findings and a review of Diagnostic Codes 5235 through 5243, the Veteran's lumbar and thoracic spine disabilities should be separately rated 10 percent, each, and the cervical spine disability should be rated 30 percent.  Given the allegation of worsening and the length of the intervening period, a contemporaneous examination to assess the severity of the disabilities is necessary.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  The AOJ should secure for the record copies of the complete updated (to the present) clinical records of all evaluations and treatment (VA and/or private) the Veteran has received for his cervical and thoracolumbar spine disabilities.  He must assist in this matter by identifying all providers and furnishing releases for VA to secure records from all private providers, specifically including complete records from the author of the statement received in January 2010.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedist to assess the severity of his cervical and thoracolumbar spine disabilities.  The entire record must be reviewed by the examiner in conjunction with the examination.  Diagnostic studies should include range of motion studies (with notation of all additional limitations due to such factors as pain, use, weakness, fatigability, etc.).  The examiner should note the nature and severity of any associated neurologic abnormalities.  The examiner should also indicate whether the Veteran has had any incapacitating episodes (bedrest prescribed by a physician) of disc disease, and if so the frequency and duration of such episodes.  All findings should be described in detail, and the examiner must include rationale with any opinions.

3.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



